Title: To James Madison from Thomas Newton Jr., 12 March 1813
From: Newton, Thomas, Jr.
To: Madison, James


Dear Sir.Alexandria March 12. 1813.
I called yesterday morning to see you previous to my leaving the City. Your engagements prevented me from having that pleasure.
I was anxious personally to ask as a favor that Virginia, the most republican State in the Union, should be entrusted to the guardianship of men, who have, at all times, showed the strongest attachment to the cause of republicanism. The influence, which office confers on the federalists, is directed in such a manner as to give the best friends of the administration a great deal of trouble. They are enabled by the possession of it to throw a thousand difficulties in our way. You cannot, unless you were to mix as we do among the people, entertain a proper idea of the mischiefs that are wrought by giving them influence. Twelve years experience ought to convince us that, in the constitution of federalism there is something so morbid, that a cure is hopeless. Cerberus could be appeased, but federalism becomes more ferocious in proportion to the display of liberality and mildness. Pardon me, Sir, for these remarks—they grow out of my love of Country and of a sincere attachment to yourse⟨lf⟩ personally. My Conduct in support of my Country and of your administration, I trust is such, and will continue to be such as will never dishonor either. No personal considerations prompt me to action. I have for myself nothing to ask. If I have ambition—it is that sort which endeavors by just efforts to conciliate for me the good opinion of the praiseworthy and of the virtuous. I remain with sentiments of great respect and esteem yr obt Servt
Tho: Newton
